TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 30, 2016



                                     NO. 03-15-00385-CR


                                 Karl Lee Wiggins, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
             AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the district court’s

judgment. Therefore, the Court affirms the district court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.